DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      CELESTOR O. GREGORY,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D22-460

                              [June 2, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Indian River County; Dan L. Vaughn,
Judge; L.T. Case No. 312010CF001429A.

  Celestor O. Gregory, Wewahitchka, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., DAMOORGIAN and ARTAU, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.